Citation Nr: 1131056	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  06-15 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound multiple left forearm penetrating with foreign bodies, currently evaluated as 10 percent disabling. 

2.  Entitlement to a separate compensable disability rating for gunshot wound scars of the left forearm. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from January 1951 to October 1952 with additional service in the reserves. 

Regarding the Veteran's new and material evidence claim, this matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in April 2005.  A statement of the case was issued in May 2006, and a substantive appeal was received in May 2006.  

Regarding the Veteran's increased rating claim, this matter comes before the Board on appeal from a March 2007 rating decision by an RO of the VA.  The Veteran's notice of disagreement was received in March 2007.  A statement of the case was issued in February 2008, and a substantive appeal was received in March 2008.  

On substantive appeal received in May 2006 for new and material evidence claim, the Veteran checked the appropriate box to indicate that the wanted a hearing before the Board at the RO.  However, by substantive appeal received in March 2008 for his increased rating claim, the Veteran checked the appropriate box to indicate that he did not want a Board hearing.  Nevertheless, a hearing was scheduled for January 2009.  In December 2008, the Veteran notified the RO via telephone that he will attend the January 2009 hearing.  Subsequently, the Veteran cancelled his hearing via telephone in December 2008.  The next day, the Veteran confirmed through telephone conversation that he will not be attending the aforementioned hearing, and that he wanted the Board to proceed with rendering a decision.

By rating decision in March 1959, service connection was established for disability described at that time as scars gunshot wound multiple left forearm penetrating with foreign bodies.  The disability was assigned a 10 percent rating based on a finding of moderate muscle damage, muscle group VII.  As discussed in the following decision, certain evidence raises the question of whether a separate compensable rating should be assigned for the scars associated with the disability in addition to the 10 percent already assigned for the muscle damage.  Accordingly, the Board has listed the issues as shown on the first page of this decision.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left knee disability (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected gunshot wound multiple left forearm penetrating with foreign bodies is not manifested by moderately severe muscle disability. 
 
2.  The Veteran's left forearm scars related to his multiple left forearm penetrating gunshot wound are painful. 

3.  The claim of entitlement to service connection for left knee disability was denied by a March 1959 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

4.  Certain evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for left knee disability has been received since the March 1959 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected gunshot wound multiple left forearm penetrating with foreign bodies have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.73, Diagnostic Code 5307.

2.  The criteria for entitlement to a separate rating of 10 percent (but no higher) for scars of the left forearm have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010). 

3.  The March 1959 rating decision which denied the claim of entitlement to service connection for left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received since the March 1959 denial of the claim of entitlement to service connection for left knee disability, and the claim of service connection for left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection for left knee disability, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the service connection issue will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.

Regarding the Veteran's increased rating claim, the RO provided the appellant pre-adjudication notice in March 2006, subsequent to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Reviewing the March 2006 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

Duty to Assist

VA has obtained VA and private treatment records; assisted the Veteran in obtaining evidence; and afforded the VA examinations in May 2004 and January 2007.  The Board acknowledges a June 2011 statement in which the Veteran's representative noted that the most recent examination is from January 2007 and that "it is plausible that the condition has worsened since the examination was conducted over four years ago."  (Emphasis added).  The Board notes that the mere passage of time does not trigger VA's duty to provide an additional medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  Here, the Veteran has not submitted additional evidence showing a change in his gunshot wound scars multiple left forearm penetrating with foreign bodies or has even alleged that it has worsened.  Id.  His representative only asserts that there is a possibility that this has happened.  Thus, additional development is not necessary here.  

In a statement received in June 2011, the Veteran stated that he had nothing new to add to his claim.  Overall, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected gunshot wound disability of the left forearm warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

I.  Left Forearm 

The Veteran's service-connected left forearm disability has been rated since 1959 under the provisions of Diagnostic Code 5307, for muscle disability.  Since the January 2007 VA examination report revealed that the Veteran is right handed, ratings for the non dominant arm are for consideration.  

Factors for consideration in the rating of muscle disabilities are set forth in 38 C.F.R. § 4.56.  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).   

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. §  4.56 (d).

Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disabilities as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. §  4.56 (d)(2).
  
Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of  wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal  firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. §  4.56 (d)(3).

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for  treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence  of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive  effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  
(G)  Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. §  4.56 (d)(4).
 
Under 38 C.F.R. § 4.73, Diagnostic Code 5307, pertaining to muscle group VII, flexion of wrist and fingers, impairment of these muscles in the non-dominant hand are rated 10 percent disabling when moderate, 20 percent when moderately severe, and a maximum of 30 percent when severe.  38 C.F.R. § 4.73, Diagnostic Code 5307. 

A September 1951 service treatment record shows that he was treated with penicillin for his gunshot wound.  A September 29, 1951 service treatment record from a Mobile Army Surgical Hospital shows that he was wounded by enemy small arms fire.  It was observed that he had two small penetrating fragment wounds on the left forearm on the extensor surface.  The wound was cleaned and dressed.  There was a question as to whether there would be debridement.  He was later transferred to an evacuation hospital that day.  The last treatment record from that facility is from September 30, 1951.  An October 1952 separation examination shows that there was a shell fragment wound on his left forearm since September 28, 1951 that was occasionally slightly symptomatic.

Post service, a January 1959 radiographic report revealed no traumatic deformity or other pathology of bone noted of the left ulna or radius.  It was observed that there was scattered metallic debris in the soft tissue lateral to, and anterior and posterior to the mid shaft of the left radius.  

An February 1959 VA examination shows that the Veteran complained that the gunshot wound bothered him when the weather was cold.  He also complained that it would ache at times.  The VA examiner found several left forearm penetrating gunshot wound scars less than 1/2 inch in diameter on the medial portion of the left forearm that was well-healed and asymptomatic.  

On VA examination in May 2004, the Veteran shared that because of the scar in the left forearm, he is unable to grip tightly without pain.  The VA examiner observed a 2 x 2 cm superficial scar on the Veteran's left forearm.  The VA examiner diagnosed left forearm scar, pain on gripping.

A January 2007 VA examination report noted that the Veteran had a shrapnel wound to the left forearm that was inflicted by a perp gun.  He noted that it was a penetrating wound for which the Veteran was hospitalized for a few days.  It was noted that it involved the nerves and that the Veteran experienced intermittent pain for 1 to 2 seconds when he bumps it.  On a scale of 1 to 10 (with 10 being the most severe) the Veteran rated his pain a 4.  He shared that the pain came on by itself and by cold weather.  The Veteran was able to function without medication, but did have discomfort.  The VA examiner observed weakness in the left forearm.  The Veteran denied any complication from the muscle injuries.  The Veteran shared that he was not on any treatment at the time of the examination and that he was able to return to full duty at the time of injury.  The Veteran also denied any functional impairment resulting from his left forearm, but admitted some discomfort from it.  He was able to keep up with normal work requirements.

Upon physical examination, the VA examiner found 2 scars on the mid dorsal left forearm.  One measured 1.5 cm x 0.1 cm.  The other measured 0.6 cm x 0.1 cm.  The VA examiner observed that the scars were level with mild tenderness without disfigurement.  The VA examiner stated that there was no ulceration, adherence, instability, inflammation, edema, tissue loss, keloid or hyperpigmentation.  

The VA examiner found that the Veteran was able to make a fist with his hands and observed that the Veteran's hands strength was normal.  He reported that there was no muscle group involved.  Palpation of the muscle reveals no loss of deep fascia, muscle substance or impairment of muscle tone.  The VA examiner saw no sign of lowered endurance or impairment of coordination.  Muscle strength was 5/5 symmetrically.  The VA examiner noted that there was no muscle herniation.  The muscle injury did not involve the tendon, bone joints or nerves.  He stated that the left wrist revealed mild swelling with pain on dorsiflexion of 50 degrees/70 degrees, plasma flexion of 60 degrees/80 degrees, radial deviation of 15 degrees/20 degrees, ulnar deviation of 35 degrees/45 degrees without fatigue, weakness, lack of endurance or incoordination only pain because of arthritis.

Examination of the hands revealed that the Veteran was able to tie his shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  Hand strength was slightly reduced on the left.  

As noted earlier, the current 10 percent rating has been assigned for moderate muscle disability.  Such rating contemplates the Veteran's complaints of weakness as a cardinal sign or symptom as well as some loss of power (in the form of grip strength).  After reviewing the evidence, the Board is unable to find that the disability more nearly approximates moderately severe disability.  While the January 2007 VA examination report mentioned debridement and showed that the Veteran had a penetrating wound, it was not deep; and there was no evidence that he had a through and through injury.  There was also no indication of prolonged infection, or sloughing of soft parts, and intramuscular scarring.  There is also no evidence of loss of deep fascia or muscle substance.  The Veteran has reported some discomfort, but denied any functional impairment.  

Additionally, although the 2007 examination report noted under history that the disability involved the nerves and that it involves some pain when he bumps it and with cold weather or by itself, under the examination findings the examiner reported normal sensory examination and expressly stated that the muscle injury did not involve the nerves.  The examiner also stated that the injury did not involve tendon, bones or joint. 

Also, there is no evidence showing hospitalization for a prolonged period for treatment of wound.  Here, the Veteran was hospitalized for a few days and the Veteran admitted that he was able to return to duty following the injury.  There was also no evidence of consistent complaints of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  At the time of separation, the Veteran reported that his forearm shell fragment wound was occasionally slightly symptomatic.  Following service when he was seen in February 1959 for a VA examination, he only mentioned that his gunshot wound would bother him when it was cold and that it would at times ache.  As noted in the January 2007 VA examination report, he was able to function without medication and only complained of pain and discomfort.  There was no evidence of inability to keep up with work requirements.  Here, the Veteran returned to duty following the injury.  

In sum, the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for the left forearm disability under muscle injury rating criteria.  The Board also finds no persuasive evidence of additional impairment to warrant application of other rating criteria (other than for scars as discussed below).  

II.  Scars

Evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.   A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

After reviewing the evidence of tenderness of the scars on examination, the Board finds that a separate 10 percent rating for the scars is warranted.  

In this case, the Veteran's claim was received in August 2004, prior to the effective date of the change in regulations on October 23, 2008.  As such, old and revised criteria are to be considered.

Under the old criteria, scars that are superficial and that do not cause limited motion are rated a maximum of 10 percent for area(s) of 144 square inches (929 sq. cm.) or greater.  Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  Note (2): A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Under the revised criteria, superficial and nonlinear scars, not of the head, face or neck are rated a maximum of 10 percent for area(s) of 144 square inches (929 sq.cm.) or greater.

Note (1): A superficial scar is one not associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25. Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).
 
Under the old criteria for Diagnostic Code 7804, superficial scars, painful on examination are assigned a maximum rating of 10 percent.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Note (2): In this case, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even through amputation of the part would not warrant a compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Under the new criteria for Diagnostic Code 7804, unstable or painful scar(s) are rated a minimum of 10 percent for one or two scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and a maximum rating of 30 percent for five or more scars that are unstable or painful.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).
 
Here, the Veteran's two scars do not cover an area(s) of 144 square inches (929 sq. cm.) to warrant a compensable rating under the old and new criteria for Diagnostic Code 7804.  One of the Veteran's scars measured 1.5 cm x 0.1 cm., and the other measured 0.6 cm x 0.1 cm. 

Overall, a separate compensable rating of 10 percent (but no higher) is warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


New and Material Evidence

The request to reopen the Veteran's claim for left knee disability involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The issue of entitlement to service connection for left knee disability was denied by the RO in a March 1959 rating decision.  The Veteran was informed of the decision in March 1959, but did not file a notice of disagreement within one year from the date of notification of the rating decision.  See 38 U.S.C.A. § 7105(b)(1).  Under the circumstances, the Board finds that the March 1959 rating decision became final.  See 38 U.S.C.A. § 7105(b)(1).  

The evidence of record at the time of the March 1959 rating decision consisted of
service treatment records and a February 1959 VA examination. 

The RO denied the claim in March 1959 since there was no record of a knee injury in service.  In a March 1959 letter, the RO stated that the left knee disability was not incurred in or aggravated by military service.    

Evidence received since the March 1959 rating decision includes August 2003 VA treatment records showing treatment for left knee disability and revealing that he injured his knee playing softball prior to service; an August 2003 private treatment record from K. Miyamoto, M.D. in which the Veteran reported injuring his knee when playing softball prior to entering service; and a July 2004 statement from Karen Edison-Holland, M.D., who stated that the Veteran's preexisting knee disability was "exacerbated during his time in military service."

The Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for left knee disability; is neither cumulative nor redundant; and raises a reasonable possibility of substantiating the claim.  Accordingly, as new and material evidence has been received, the Board finds the claim of entitlement to service connection for left knee disability is reopened. 38 U.S.C.A. § 5108.  The Board finds that additional evidentiary development is required prior to a de novo adjudication of the claim of entitlement to service connection for left knee disability.   



ORDER

Entitlement to a rating in excess of 10 percent for multiple left forearm penetrating with foreign bodies gunshot wound scars is not warranted.  To this extent, the appeal is denied. 

Entitlement to assignment of a separate 10 percent rating (but no higher) for the Veteran's gunshot wound scars of the left forearm is warranted.  The appeal is granted to that extent, subject to laws and regulations applicable to payment of VA benefits. 

New and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.  To this extent, the appeal is granted.


REMAND

The claim of entitlement to service connection for left knee disability has been reopened, and consideration of the merits of this claim must now be undertaken by the RO.  

The evidence of record includes suggestions of a preexisting injury to the left knee.  However, it should also be noted that a presumption of soundness attaches where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service- connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

While the Veteran has reported a pre-service injury to the left knee, he has also claimed a subsequent injury to the left knee during service.  Further development is necessary before the Board may undertake appellate review.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of any current left knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current left knee disability is causally related to an injury during service, or to any incident of service?


     b)  Is it at least as likely as not (a 50% or higher degree of probability) that there was an increase in severity of any preexisting left knee disability during service beyond the natural progression of that preexisting disability?

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including 
Dr. Edison-Holland's July 2004 medical opinion.  

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the issue of entitlement to service connection for left knee disability (under a merits analysis).  The RO should address and undertake an analysis of the presumption of soundness.  If the benefit is not granted, the RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


